Name: 2014/251/EU: Commission Implementing Decision of 29 April 2014 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2013 financial year (notified under document C(2014) 2785)
 Type: Decision_IMPL
 Subject Matter: accounting;  EU finance;  agricultural policy
 Date Published: 2014-05-03

 3.5.2014 EN Official Journal of the European Union L 132/81 COMMISSION IMPLEMENTING DECISION of 29 April 2014 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2013 financial year (notified under document C(2014) 2785) (2014/251/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Article 30 thereof, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (2), and in particular Article 119(1) thereof, Having regard to Commission Regulation (EC) No 885/2006 (3), and in particular Article 10 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) Article 119(1) second subparagraph of Regulation (EU) No 1306/2013 as amended by Article 8 of Regulation (EU) No 1310/2013 of the European Parliament and of the Council of 17 December 2013 laying down certain transitional provisions on support for rural development by the European Agricultural Fund for Rural Development (EAFRD), amending Regulation (EU) No 1305/2013 of the European Parliament and of the Council as regards resources and their distribution in respect of the year 2014 and amending Council Regulation (EC) No 73/2009 and Regulations (EU) No 1307/2013, (EU) No 1306/2013 and (EU) No 1308/2013 of the European Parliament and of the Council as regards their application in the year 2014 (4), provides that Article 30 of Regulation (EC) No 1290/2005 applies for the financial clearance of the expenditure incurred and payments made for agricultural financial year 2013. (2) Under Article 30 of Regulation (EC) No 1290/2005 (as referred to in Article 119(1) second subparagraph of Regulation (EU) No 1306/2013, amended by Article 8 of Regulation (EU) No 1310/2013), the Commission, on the basis of the annual accounts submitted by the Member States, accompanied by the information required for the clearance of accounts and a certificate regarding the completeness, accuracy and veracity of the accounts and the reports established by the certification bodies, clears the accounts of the paying agencies referred to in Article 6 of the said Regulation. (3) Pursuant to Article 5 of Commission Regulation (EC) No 883/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the keeping of accounts by the paying agencies, declarations of expenditure and revenue and the conditions for reimbursing expenditure under the EAGF and the EAFRD (5), the financial year for the EAGF accounts begins on 16 October of year N  1 and ends on 15 October of year N. In the framework of clearing the accounts, for the purpose of aligning the reference period for EAFRD expenditure with that of the EAGF, account should be taken for the 2013 financial year of expenditure incurred by the Member States between 16 October 2012 and 15 October 2013. (4) The second subparagraph of Article 10(2) of Regulation (EC) No 885/2006 provides that the amounts that are recoverable from, or payable to, each Member State, in accordance with the accounts clearance decision referred to in the first subparagraph of Article 10(1) of the said Regulation, shall be established by deducting the intermediate payments in respect of the financial year concerned from the expenditure recognised for the same year in accordance with paragraph 1. The Commission shall deduct that amount from or add it to the following intermediate payment. (5) The Commission has checked the information submitted by the Member States and it has communicated to the Member States before 31 March 2014 the results of its verifications, along with the necessary amendments. (6) The annual accounts and the accompanying documents permit the Commission to take, for certain paying agencies, a decision on the completeness, accuracy and veracity of the annual accounts submitted. Annex I lists the amounts cleared by Member States and the amounts to be recovered from or paid to the Member States. (7) The information submitted by certain other paying agencies requires additional inquiries and their accounts cannot be cleared in this decision. Annex II lists the paying agencies concerned. (8) The Commission, in accordance with Article 27 of Regulation (EC) No 1290/2005, may reduce or temporarily suspend interim payments to the Member States. It should inform the Member State accordingly. In taking the present decision, the Commission should take into account the amounts reduced or suspended in order to avoid all inappropriate or untimely payments, reimbursing amounts which could later be the object of financial correction. In particular, the second and third quarterly declarations of 2013 included respectively the amounts of EUR 753 591,20 and EUR 532 237,50 for the Rural Development Programme Lazio (CCI 2007IT06RP0005). These amounts were also included in the annual declaration for FY2013. The amounts in question were subject to reduction under Article 27(3) of Regulation (EC) No 1290/2005 and Article 41 of Regulation (EU) No 1306/2013 by Commission Decision C(2013) 8989 on the basis of irregular funding and Commission Decision C(2014) 1278 on the basis of not observing time limits for mandatory verification. Since the procedure pursuant to Article 31 of Regulation (EC) No 1290/2005 is still ongoing, these reductions should be maintained. (9) Article 10(1) second and third subparagraph of Regulation (EC) No 885/2006 provide that the financial clearance decision determines the amounts to be charged to the EU and to the Member State concerned pursuant to Articles 32 and 33 of Regulation (EC) No 1290/2005. In accordance with Article 119(1) second subparagraph of Regulation (EU) No 1306/2013, the procedure under Article 30 of Regulation (EC) No 1290/2005 continues to apply to expenditure incurred and payments made for agricultural FY 2013. During agricultural FY 2013 Articles 32 and 33 were in force, therefore the amounts resulting from their application should be taken into account in the financial clearance decision in relation to FY 2013. (10) Pursuant to Article 33(8) of Regulation (EC) No 1290/2005, 50 % of the financial consequences of non-recovery of irregularities should be borne by the Member State concerned if the recovery of those irregularities has not taken place prior to the closure of a rural development programme within 4 years of the primary administrative or judicial finding, or within 8 years if the recovery is taken to the national courts, or on the closure of the programme if those deadlines expire prior such closure. Article 33(4) of the said Regulation obliges Member States to submit to the Commission, together with the annual accounts, a summary report on the recovery procedures undertaken in response to irregularities. Detailed rules on the application of the Member States' reporting obligation of the amounts to be recovered are laid down in Regulation (EC) No 885/2006. Annex III to the said Regulation provides the table that had to be provided in 2014 by the Member States. On the basis of the tables completed by the Member States, the Commission should decide on the financial consequences of non-recovery of irregularities older than 4 or 8 years respectively. To this effect, the present decision is without prejudice to the possible further conformity clearance decisions that the Commission may take pursuant to Article 33(5) of Regulation (EC) No 1290/2005. (11) Pursuant to Article 33(7) of Regulation (EC) No 1290/2005 and by virtue of Article 10 of Regulation (EC) No 885/2006, after closure of a rural development programme Member States may decide not to pursue recovery. Such a decision may only be taken if the costs already and likely to be incurred total more than the amount to be recovered or if the recovery proves impossible owing to the insolvency, recorded and recognised under national law, of the debtor or the persons legally responsible for the irregularity. If that decision has been taken within 4 years of the primary administrative or judicial finding, or within 8 years if the recovery is taken to the national courts, 100 % of the financial consequences of the non-recovery should be borne by the EU budget. In the summary report referred to in Article 33(4) of Regulation (EC) No 1290/2005 the amounts for which the Member State decided not to pursue recovery and the grounds for the decision are shown. These amounts are not charged to the Member States concerned and are consequently to be borne by the EU budget. To this effect, the present decision is without prejudice to the possible further conformity clearance decisions that the Commission may take pursuant to Article 33(5) of the said Regulation. (12) Pursuant to Article 24(4) of Regulation (EC) No 1290/2005 (as referred to in Article 34(2) of Regulation (EU) No 1306/2013, amended by Article 8 of Regulation (EU) No 1310/2013), the combined total of prefinancing and intermediate payments should not exceed 95 % of the EAFRD's contribution to each rural development programme. (13) In accordance with Article 26(3)(b) of Regulation (EC) No 1290/2005 (as referred to in Article 36(3)(b) of Regulation (EU) No 1306/2013, intermediate payments shall be made without overrun of the total financial programmed EAFRD contribution to each priority. Furthermore, pursuant to Article 17(4) of Regulation (EC) No 883/2006, without prejudice to the ceiling provided for in Article 24(4) of Regulation (EC) No 1290/2005 (as referred to in Article 34(2) of Regulation (EU) No 1306/2013, where the combined total of declarations of expenditure exceeds the total programmed for a rural development programme priority, the amount to be paid shall be capped at the amount programmed for that priority. The financial plan for Axis 2 for the Rural Development Programme 2007PT06RP0001 was exceeded by EUR 913 212,81 in the quarterly declaration for Q3 2013. This amount was not paid out by the Commission. A new financial plan has not been approved and adopted by the Commission. The amount of EUR 913 212,81 included in the annual declaration for FY 2013 should accordingly be excluded from the financial clearance decision for FY2013. It would be subject to a later reimbursement by the Commission following the adoption of the new financial plan. (14) In accordance with Article 30(2) of Regulation (EC) No 1290/2005, the present decision is without prejudice to the possible further conformity clearance decisions that the Commission may take to exclude from European Union financing expenditure not effected in accordance with European Union rules, HAS ADOPTED THIS DECISION: Article 1 With the exception of the paying agencies referred to in Article 2, the accounts of the paying agencies of the Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) in respect of the 2013 financial year, are hereby cleared. The amounts which are recoverable from, or payable to, each Member State under each rural development programme pursuant to this decision, including those resulting from the application of Article 33(8) of Regulation (EC) No 1290/2005, are set out in Annex I. Article 2 For the 2013 financial year, the accounts of the Member States' paying agencies in respect of expenditure per Rural Development programme financed by the EAFRD, set out in Annex II, are disjoined from this Decision and shall be the subject of a future clearance of accounts Decision. Article 3 The present decision is without prejudice to the possible further conformity clearance decisions that the Commission may take pursuant to Article 31 of Regulation (EC) No 1290/2005 to exclude from European Union financing expenditure not effected in accordance with European Union rules. Article 4 This Decision is addressed to the Member States. Done at Brussels, 29 April 2014. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 347, 20.12.2013, p. 549. (3) OJ L 171, 23.6.2006, p. 90. (4) OJ L 347, 20.12.2013, p. 865. (5) OJ L 171, 23.6.2006, p. 1. ANNEX I Cleared EAFRD expenditure by Rural Development programme for financial year 2013 Amount to be recovered from or paid to the Member State per programme Approved programmes with declared expenditure for EAFRD In Euro MS CCI Expenditure 2013 Corrections Total Non-reusable amounts Accepted amount cleared for FY 2013 Interim payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) of paid to (+) the Member State (1) i ii iii = i + ii iv v = iii  iv vi vii = v  vi AT 2007AT06RPO001 526 093 587,02 0,00 526 093 587,02 0,00 526 093 587,02 526 228 598,38  135 011,36 BE 2007BE06RPO001 17 530 612,03 0,00 17 530 612,03 0,00 17 530 612,03 17 530 604,51 7,52 BE 2007BE06RPO002 24 009 543,25 0,00 24 009 543,25 0,00 24 009 543,25 24 020 335,79  10 792,54 CY 2007CY06RPO001 22 911 162,41 0,00 22 911 162,41 0,00 22 911 162,41 22 911 162,05 0,36 CZ 2007CZ06RPO001 371 656 567,14 0,00 371 656 567,14 0,00 371 656 567,14 371 656 234,34 332,80 DE 2007DE06RAT001 502 729,46 0,00 502 729,46 0,00 502 729,46 502 729,47  0,01 DE 2007DE06RPO003 74 073 468,14 0,00 74 073 468,14 0,00 74 073 468,14 74 028 548,75 44 919,39 DE 2007DE06RPO004 189 496 395,12 0,00 189 496 395,12 0,00 189 496 395,12 189 496 395,12 0,00 DE 2007DE06RPO007 177 835 416,54 0,00 177 835 416,54 0,00 177 835 416,54 177 835 470,52  53,98 DE 2007DE06RPO009 3 098 847,36 0,00 3 098 847,36 0,00 3 098 847,36 3 098 852,43  5,07 DE 2007DE06RPO010 35 055 715,71 0,00 35 055 715,71 0,00 35 055 715,71 35 055 224,07 491,64 DE 2007DE06RPO011 120 203 444,24 0,00 120 203 444,24 0,00 120 203 444,24 120 203 444,24 0,00 DE 2007DE06RPO012 133 868 923,35 0,00 133 868 923,35 0,00 133 868 923,35 133 868 924,53  1,18 DE 2007DE06RPO015 51 957 366,10 0,00 51 957 366,10 0,00 51 957 366,10 51 957 366,11  0,01 DE 2007DE06RPO017 35 530 668,81 0,00 35 530 668,81 0,00 35 530 668,81 35 530 668,81 0,00 DE 2007DE06RPO018 4 837 457,91 0,00 4 837 457,91 0,00 4 837 457,91 4 837 457,91 0,00 DE 2007DE06RPO019 186 767 637,25 0,00 186 767 637,25 0,00 186 767 637,25 186 767 637,25 0,00 DE 2007DE06RPO020 126 784 016,99 0,00 126 784 016,99 0,00 126 784 016,99 126 784 016,99 0,00 DE 2007DE06RPO021 46 018 979,79 0,00 46 018 979,79 0,00 46 018 979,79 46 019 446,34  466,55 DE 2007DE06RPO023 107 488 779,90 0,00 107 488 779,90 0,00 107 488 779,90 107 488 779,93  0,03 EE 2007EE06RPO001 126 354 432,67 0,00 126 354 432,67 0,00 126 354 432,67 126 354 622,82  190,15 ES 2007ES06RAT001 2 699 506,08 0,00 2 699 506,08 0,00 2 699 506,08 2 699 506,08 0,00 ES 2007ES06RPO002 39 287 287,70 0,00 39 287 287,70 0,00 39 287 287,70 39 287 347,33  59,63 ES 2007ES06RPO004 9 948 454,64 0,00 9 948 454,64 0,00 9 948 454,64 10 278 838,70  330 384,06 ES 2007ES06RPO005 30 429 329,43 0,00 30 429 329,43 0,00 30 429 329,43 30 429 329,44  0,01 ES 2007ES06RPO006 12 276 812,82 0,00 12 276 812,82 0,00 12 276 812,82 12 276 812,82 0,00 ES 2007ES06RPO007 133 356 956,86 0,00 133 356 956,86 0,00 133 356 956,86 133 356 929,78 27,08 ES 2007ES06RPO008 120 063 594,07 0,00 120 063 594,07 0,00 120 063 594,07 120 063 595,49  1,42 ES 2007ES06RPO009 42 760 315,52 0,00 42 760 315,52 0,00 42 760 315,52 42 760 312,36 3,16 ES 2007ES06RPO010 93 302 082,46 0,00 93 302 082,46 0,00 93 302 082,46 93 415 736,90  113 654,44 ES 2007ES06RPO011 96 056 143,10 0,00 96 056 143,10 0,00 96 056 143,10 96 056 116,07 27,03 ES 2007ES06RPO012 9 605 181,55 0,00 9 605 181,55 0,00 9 605 181,55 9 605 181,33 0,22 ES 2007ES06RPO013 40 890 414,45 0,00 40 890 414,45 0,00 40 890 414,45 41 008 945,50  118 531,05 ES 2007ES06RPO014 18 968 083,85 0,00 18 968 083,85 0,00 18 968 083,85 18 968 084,47  0,62 ES 2007ES06RPO015 17 440 397,34 0,00 17 440 397,34 0,00 17 440 397,34 17 439 870,09 527,25 ES 2007ES06RPO016 7 378 938,80 0,00 7 378 938,80 0,00 7 378 938,80 7 378 941,52  2,72 ES 2007ES06RPO017 22 321 331,40 0,00 22 321 331,40 0,00 22 321 331,40 22 320 969,57 361,83 FI 2007FI06RPO001 331 806 407,76 0,00 331 806 407,76 0,00 331 806 407,76 331 853 661,89  47 254,13 FI 2007FI06RPO002 2 333 555,42 0,00 2 333 555,42 0,00 2 333 555,42 2 333 555,42 0,00 FR 2007FR06RPO001 870 561 273,84 0,00 870 561 273,84 0,00 870 561 273,84 871 240 472,64  679 198,80 FR 2007FR06RPO002 15 945 548,51 0,00 15 945 548,51 0,00 15 945 548,51 15 945 581,19  32,68 FR 2007FR06RPO003 16 566 211,10 0,00 16 566 211,10 0,00 16 566 211,10 16 566 211,15  0,05 FR 2007FR06RPO004 12 870 693,06 0,00 12 870 693,06 0,00 12 870 693,06 12 884 347,90  13 654,84 FR 2007FR06RPO005 23 716 944,57 0,00 23 716 944,57 0,00 23 716 944,57 23 716 945,03  0,46 FR 2007FR06RPO006 47 353 734,75 0,00 47 353 734,75 0,00 47 353 734,75 47 354 604,75  870,00 HU 2007HU06RPO001 488 440 120,46 0,00 488 440 120,46 0,00 488 440 120,46 488 367 811,52 72 308,94 IE 2007IE06RPO001 321 600 879,23 0,00 321 600 879,23 0,00 321 600 879,23 321 597 909,38 2 969,85 IT 2007IT06RAT001 5 739 453,45 0,00 5 739 453,45 0,00 5 739 453,45 5 739 453,45 0,00 IT 2007IT06RPO001 26 101 736,62 0,00 26 101 736,62 0,00 26 101 736,62 26 115 464,35  13 727,73 IT 2007IT06RPO002 13 934 964,22 0,00 13 934 964,22 0,00 13 934 964,22 13 934 964,04 0,18 IT 2007IT06RPO003 74 412 930,10 0,00 74 412 930,10 0,00 74 412 930,10 74 412 930,43  0,33 IT 2007IT06RPO004 20 028 568,61 0,00 20 028 568,61 0,00 20 028 568,61 20 036 023,32  7 454,71 IT 2007IT06RPO005 42 156 869,89 1 285 828,70 40 871 041,19 0,00 40 871 041,19 40 873 284,25  2 243,06 IT 2007IT06RPO006 15 828 545,98 0,00 15 828 545,98 0,00 15 828 545,98 15 842 357,78  13 811,80 IT 2007IT06RPO007 92.277 508,99 0,00 92 277 508,99 0,00 92 277 508,99 92 277 640,74  131,75 IT 2007IT06RPO008 19 576 025,89 0,00 19 576 025,89 0,00 19 576 025,89 19 577 291,91  1 266,02 IT 2007IT06RPO009 60 493 655,95 0,00 60 493 655,95 0,00 60 493 655,95 60 493 655,95 0,00 IT 2007IT06RPO010 53 571 538,99 0,00 53 571 538,99 0,00 53 571 538,99 52 847 443,99 724 095,00 IT 2007IT06RPO011 11 452 008,76 0,00 11 452 008,76 0,00 11 452 008,76 11 452 028,81  20,05 IT 2007IT06RPO012 44 748 298,33 0,00 44 748 298,33 0,00 44 748 298,33 44 845 581,90  97 283,57 IT 2007IT06RPO013 3 056 780,14 0,00 3 056 780,14 0,00 3 056 780,14 3 056 780,11 0,03 IT 2007IT06RPO014 77 784 956,83 0,00 77 784 956,83 0,00 77 784 956,83 77 784 953,83 3,00 IT 2007IT06RPO015 16 279 466,81 0,00 16 279 466,81 0,00 16 279 466,81 16 287 891,49  8 424,68 IT 2007IT06RPO016 72 589 147,74 0,00 72 589 147,74 0,00 72 589 147,74 72 678 747,80  89 600,06 IT 2007IT06RPO017 64 873 608,54 0,00 64 873 608,54 0,00 64 873 608,54 64 878 548,52  4 939,98 IT 2007IT06RPO018 104 574 776,80 0,00 104 574 776,80 0,00 104 574 776,80 104 574 775,63 1,17 IT 2007IT06RPO019 141 147 110,44 0,00 141 147 110,44 0,00 141 147 110,44 141 281 980,21  134 869,77 IT 2007IT06RPO020 140 867 300,26 0,00 140 867 300,26 0,00 140 867 300,26 141 031 688,43  164 388,17 IT 2007IT06RPO021 164 995 430,68 0,00 164 995 430,68 0,00 164 995 430,68 165 079 479,78  84 049,10 LT 2007LT06RPO001 251 014 977,59 0,00 251 014 977,59 0,00 251 014 977,59 251 016 471,02  1 493,43 LU 2007LU06RPO001 10 062 399,48 0,00 10 062 399,48 0,00 10 062 399,48 10 106 570,17  44 170,69 LV 2007LV06RPO001 182 447 017,03 0,00 182 447 017,03 0,00 182 447 017,03 182 447 017,03 0,00 MT 2007MT06RPO001 9 622 621,42 0,00 9 622 621,42 0,00 9 622 621,42 9 622 621,42 0,00 NL 2007NL06RPO001 99 472 352,79 0,00 99 472 352,79 0,00 99 472 352,79 99 726 051,61  253 698,82 PL 2007PL06RPO001 1 806 188 697,68 0,00 1 806 188 697,68 0,00 1 806 188 697,68 1 806 191 428,81  2 731,13 PT 2007PT06RAT001 4 131 731,46 0,00 4 131 731,46 0,00 4 131 731,46 4 131 731,31 0,15 PT 2007PT06RPO001 44 696 408,92 913 212,81 43 783 196,11 0,00 43 783 196,11 43 783 186,91 9,20 PT 2007PT06RPO002 586 470 491,24 0,00 586 470 491,24 0,00 586 470 491,24 586 462 206,07 8 285,17 PT 2007PT06RPO003 22 073 226,85 0,00 22 073 226,85 0,00 22 073 226,85 22 073 205,64 21,21 SE 2007SE06RPO001 181 801 899,32 0,00 181 801 899,32 0,00 181 801 899,32 181 801 843,62 55,70 SI 2007SI06RPO001 125 941 693,50 0,00 125 941 693,50 0,00 125 941 693,50 126 090 950,22  149 256,72 SK 2007SK06RPO001 195 379 480,69 0,00 195 379 480,69 0,00 195 379 480,69 195 379 530,67  49,98 UK 2007UK06RPO001 531 265 484,57 0,00 531 265 484,57 0,00 531 265 484,57 531 374 046,06  108 561,49 UK 2007UK06RPO002 58 821 232,49 0,00 58 821 232,49 0,00 58 821 232,49 58 821 401,09  168,60 UK 2007UK06RPO003 112 691 696,58 0,00 112 691 696,58 0,00 112 691 696,58 123 600 128,53  10 908 431,95 UK 2007UK06RPO004 47 804 760,73 0,00 47 804 760,73 0,00 47 804 760,73 47 807 176,80  2 416,07 (1) Where payments have reached 95 % of the total EAFRD contribution for a Rural Development Programme  Article 24(4) of Regulation (EC) No 1290/2005 (as referred to in Article 34(2) of Regulation (EU) No 1306/2013, amended by Article 8 of Regulation (EU) No 1310/2013), the balance will be settled during the closure of the programme. ANNEX II Clearance of the Paying Agencies' accounts Financial year 2013  EAFRD List of the Paying Agencies and programmes for which the accounts are disjoined and are subject of a later clearance decision Member State Paying Agency Programme Bulgaria State Fund Agriculture (SFA) 2007BG06RPO001 Denmark Danish AgriFish Agency (DAFA) 2007DK06RPO001 Spain DirecciÃ ³n General de Fondos Agrarios de la ConsejerÃ ­a de Agricultura, PESCA y Medio Ambiente de la Junta de AndalucÃ ­a 2007ES06RPO001 Organismo Pagador de la Comunidad AutÃ ³noma del Principado de Asturias 2007ES06RPO003 Greece Payment and Control Agency for Guidance and Guarantee Community Aids (O.P.E.K.E.P.E.) 2007GR06RPO001 Romania Paying Agency for Rural Development and Fishery (PARDF) 2007RO6RPO001